  Case 4:20-cv-04201-KES Document 3 Filed 12/17/20 Page 1 of 2 PageID #: 34




                        UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                               SOUTHERN DIVISION


RODERICK JAMISON,                                        4:20-CV-04201-KES

                     Petitioner,

       vs.                                              ORDER FOR SERVICE
                                                               AND
J.W. COX, IN HIS CAPACITY AS                             TO SHOW CAUSE
WARDEN OF YANKTON FEDERAL
PRISON CAMP;

                     Respondent.


      Petitioner Roderick Jamison, an inmate at the Yankton Federal Prison Camp, in

Yankton, South Dakota, has filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241. The court directs the petition in this case be served and that a

response be filed.

      A § 2241 petitioner must exhaust administrative remedies before filing.

Mathena v. United States, 577 F.3d 943, 946 (8th Cir. 2009); Thompson, 297 Fed.

Appx. at 562; United States v. Chappel, 208 F.3d 1069 (8th Cir. 2000). In his

submissions, Mr. Jamison states he is still waiting for a response on his request for

administrative remedy. Therefore, the parties will be directed to show cause why the

petition should not be dismissed for failure to exhaust administrative remedies.

      Accordingly, IT IS ORDERED that:

      (1)    Petitioner shall pay the $5.00 filing fee by January 11, 2021.

      (2)    the Clerk of Court shall serve upon respondent and the United States
             Attorney for the District of South Dakota a copy of the petition,
             attachments to the petition, and this order;
  Case 4:20-cv-04201-KES Document 3 Filed 12/17/20 Page 2 of 2 PageID #: 35




      (3)   That both respondent and Mr. Jamison shall show cause no later than
            January 11, 2021, why Mr. Jamison’s petition should not be dismissed
            without prejudice for failure to exhaust his administrative remedies.

      Mr. Jamison is notified that failure to respond to the above order to show

cause may result in dismissal of his petition in this court.


      DATED this 17th day of December, 2020.

                                      BY THE COURT:


                                      VERONICA L. DUFFY
                                      United States Magistrate Judge
